Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  Allen Saks, individually and on behalf of all others similarly
  situated;
                                                                      Civil Action No: 0:20-cv-62488
                                           Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




         -v.-
  LVNV Funding, LLC,
  Resurgent Capital Services, L.P.,
  Valentine & Kebartas, LLC,
  and John Does 1-25.

                                        Defendant(s).


        Plaintiff Allen Saks (hereinafter, “Plaintiff”), brings this Class Action Complaint by and

 through his attorneys, Zeig Law Firm, LLC, against Defendant LVNV Funding, LLC (hereinafter

 “LVNV”), Defendant Resurgent Capital Services, L.P. (hereinafter “Resurgent”), and Defendant

 Valentine & Kebartas, LLC (hereinafter “Valentine”) individually and on behalf of a class of all

 others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

 information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

 Plaintiff, which are based upon Plaintiff's personal knowledge.



                        INTRODUCTION/PRELIMINARY STATEMENT

        1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

    or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and


                                                                                                 1
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 2 of 12




    unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

    Congress was concerned that "abusive debt collection practices contribute to the number of

    personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

    privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

    and that "'the effective collection of debts" does not require "misrepresentation or other abusive

    debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the Act was not only to eliminate abusive

    debt collection practices, but also to "insure that those debt collectors who refrain from using

    abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

    determining that the existing consumer protection laws ·were inadequate.” Id. § 1692(b),

    Congress gave consumers a private cause of action against debt collectors who fail to comply

    with the Act. Id. § 1692k.

       3.      Additional claims arise from violations of the Florida Consumer Collection Practices

    Act (“FCCPA”) § 559.715 et seq.



                                    JURISDICTION AND VENUE

       4.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

    15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

    action pursuant to 28 U.S.C. § 1367(a).

       5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

    where the Plaintiff resides as well as majority of acts and omissions occurred.



                                       NATURE OF THE ACTION
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 3 of 12




       6.        Plaintiff brings this class action on behalf of a class of Florida consumers under

    §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

    Collections Practices Act ("FDCPA"), as well as violations of the Florida Consumer Collection

    Practices Act (“FCCPA”) § 559.715 et seq.

       7.        Plaintiff is seeking damages and declaratory relief.

                                                PARTIES

       8.        Plaintiff is a resident of the State of Florida, County of Broward, residing at 4000 N

    44th Ave, Hollywood, Florida, 33021.

       9.        Defendant LVNV Funding, LLC is a "debt collector" as the phrase is defined in 15

    U.S.C. § 1692(a)(6) and used in the FDCPA and the FCCPA, Fla Stat § 559.55(7) with an

    address for service in Florida c/o Corporation Service Company, 1201 Hays Street, Tallahassee,

    FL, 32301.

       10.       Upon information and belief, Defendant LVNV is a company that uses the mail,

    telephone, and facsimile and regularly engages in business the principal purpose of which is to

    attempt to collect debts alleged to be due another.

       11.       Defendant Resurgent Capital Services, L.P. is a "debt collector" as the phrase is

    defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA and the FCCPA, Fla Stat § 559.55(7)

    with an address for service in Florida c/o Corporation Service Company, 1201 Hays Street,

    Tallahassee, FL, 32301.

       12.       Upon information and belief, Defendant Resurgent is a company that uses the mail,

    telephone, and facsimile and regularly engages in business the principal purpose of which is to

    attempt to collect debts alleged to be due another.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 4 of 12




       13.     Defendant Valentine & Kebartas, LLC is a "debt collector" as the phrase is defined

    in 15 U.S.C. § 1692(a)(6) and used in the FDCPA and the FCCPA, Fla Stat § 559.55(7) with an

    address for service in Florida c/o Cogency Global Inc., 115 North Calhoun Street, Suite 4,

    Tallahassee, FL, 32301.

       14.     Upon information and belief, Defendant Valentine is a company that uses the mail,

    telephone, and facsimile and regularly engages in business the principal purpose of which is to

    attempt to collect debts alleged to be due another.

       15.     John Does l-25, are fictitious names of individuals and businesses alleged for the

    purpose of substituting names of Defendants whose identities will be disclosed in discovery and

    should be made parties to this action.


                                         CLASS ALLEGATIONS
       16.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

    P. 23(a) and 23(b)(3).

       17.     The Class consists of:

               a. all consumers in the state of Florida;

               b. who were sent a Notice of Assignment letter from Resurgent;

               c. on behalf of Defendant LVNV;

               d. and Defendant Valentine took collection actions within 30 days of the Notice of

                   Assignment letter;

               e. on behalf of LVNV

               f. during this time period when all collection actions are prohibited;

               g. which the Notice of Assignment letter was sent on or after a date one (1) year

                   prior to the filing of this action and on or before a date twenty-one (2l) days after

                   the filing of this action.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 5 of 12




       18.      The identities of all class members are readily ascertainable from the records of

    Defendants and those companies and entities on whose behalf they attempt to collect and/or

    have purchased debts.

       19.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

    partners, managers, directors and employees of the Defendants and their respective immediate

    families, and legal counsel for all parties to this action, and all members of their immediate

    families.

       20.      There are questions of law and fact common to the Plaintiff Class, which common

    issues predominate over any issues involving only individual class members. The principal issue

    is whether the Defendants' collection actions during the 30-day collection freeze triggered by

    the Notice of Assignment letter violates 15 U.S.C. §§ l692e 1692f and 1692g, as well as FCCPA

    § 559.715 et seq.

       21.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

    facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

    Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

    handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

    nor her attorneys have any interests, which might cause them not to vigorously pursue this

    action.

       22.      This action has been brought, and may properly be maintained, as a class action

    pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

    well-defined community interest in the litigation:
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 6 of 12




             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' collection actions during the 30-day collection freeze

                triggered by the Notice of Assignment letter violates 15 U.S.C. §§ l692e 1692f

                and 1692g, as well as FCCPA § 559.715 et seq.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff have no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 7 of 12




                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       23.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

    is also appropriate in that the questions of law and fact common to members of the Plaintiff

    Class predominate over any questions affecting an individual member, and a class action is

    superior to other available methods for the fair and efficient adjudication of the controversy.

       24.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

    the time of class certification motion, seek to certify a class(es) only as to particular issues

    pursuant to Fed. R. Civ. P. 23(c)(4).



                                       FACTUAL ALLEGATIONS

       25.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    numbered above herein with the same force and effect as if the same were set forth at length

    herein.

       26.     Some time prior to November 2020, an obligation was allegedly incurred to Credit

    One Bank, N.A.

       27.     The alleged Credit One Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a

    (5), specifically a credit card used for personal purchases.

       28.     On a date better known to Defendants, Defendant LVNV purchased or assumed the

    Plaintiff’s alleged defaulted debt from Credit One Bank.

       29.     Thereafter, Defendants LVNV and Resurgent contracted with Defendant Valentine

    to collect the alleged debt.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 8 of 12




       30.     Defendants collect and attempt to collect debts incurred or alleged to have been

    incurred for personal, family or household purposes on behalf of creditors using the United

    States Postal Services, telephone and internet.


                            Violation – Defendants Improper Collection Actions

       31.     On or about November 19, 2020 Defendant Resurgent sent the Plaintiff a Notice of

    Assignment (the “Letter”) informing the consumer of his rights regarding the alleged debt. See

    Letter attached hereto as Exhibit A.

       32.     Under Florida law when a debt collector such as LVNV receives an assignment of

    the debt, the assignee must give the debtor a written notice of such assignment as soon as

    practical after the assignment is made, but at least 30 days before any action to collect the

    debt.

       33.     On or around December 1, 2020 Defendant Valentine on began collection efforts on

    the Plaintiff on behalf of LVNV, including but not limited to sending a collection letter and

    harassing the Plaintiff with collection phone calls.

       34.     These collection efforts are in direct violation of the 30-day freeze on collection

    efforts that is triggered by sending the notice of assignment.

       35.     The Plaintiff is being harmed by receiving these improper calls and letters during this

    time period in which no collection efforts must occur.

       36.     These calls have caused the Plaintiff to become upset.

       37.     Defendants are aware of the requirement to not collect during this time period, but

    have chosen to intentionally ignore the consumers rights and coerce the Plaintiff to pay instead.

       38.     As a result of Defendants deceptive misleading and false debt collection practices,

    Plaintiff has been damaged.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 9 of 12




                                          COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                            et seq.
      39.  Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though fully

    stated herein with the same force and effect as if the same were set forth at length herein.

        40.    Defendants debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        41.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

        42.    Defendants violated §1692e (2) by falsely representing the character and legal status

    of the debt, by demanding payment during a time in which they were not allowed to collect.

        43.    Defendants violated said section by making a false and misleading representation in

    violation of §1692e (10).

        44.    By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

    conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                               COUNT II
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                              §1692f et seq.
        45.  Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though fully

    stated herein with the same force and effect as if the same were set forth at length herein.

        46.    Defendants debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

        47.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

    unconscionable means in connection with the collection of any debt.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 10 of 12




        48.      Defendants violated this section by demanding payment from the Plaintiff during a

     time period in which no collection efforts may occur.

        49.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

     conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.

                                              COUNT III
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                             §1692g et seq.
        50.  Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

        51.      Defendants debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

        52.      Defendants violated this section by sending the Plaintiff a “G notice” during a time

     period in which no collection efforts could occur, forcing him to choose to dispute a debt during

     the time period in which he should not have been forced to do so.

        53.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

     conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.


                                                  COUNT IV
                          VIOLATIONS OF THE FCCPA, FLA. STAT. §559.715.
        54.      Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

        55.      Defendants debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FCCPA including but not limited to FCCPA, FLA. STAT.

     §559.715.
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 11 of 12




         56.     This law states that when a debt collector receives an assignment of the debt, the

     assignee must give the debtor written notice of such assignment as soon as practical after the

     assignment is made, but at least 30 days before any action to collect the debt.

         57.     Defendants violated this law by intentionally collecting from the Plaintiff during this

     30-day time period.

         58.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

     conduct violated Section §559.715. et seq. of the FCCPA, actual damages, statutory damages,

     costs and attorneys’ fees.



                                       DEMAND FOR TRIAL BY JURY

         59.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.



                                           PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Allen Saks, individually and on behalf of all others similarly situated,

  demands judgment from Defendants as follows:


         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;

         4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

         5.      Awarding pre-judgment interest and post-judgment interest; and
Case 0:20-cv-62488-UU Document 1 Entered on FLSD Docket 12/04/2020 Page 12 of 12




        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.



  Dated: December 4, 2020                            Respectfully Submitted,

                                                     ZEIG LAW FIRM, LLC

                                                     /s/ Justin Zeig
                                                     Justin Zeig, Esq.
                                                     3475 Sheridan St. Ste 310
                                                     Hollywood, FL 33021
                                                     Telephone: (754) 217-3084
                                                     Facsimile: (954) 272-7807
                                                     justin@zeiglawfirm.com


                                                     Counsel for Plaintiff Allen Saks
